Title: To James Madison from Joseph Haslet, [ca. 6 April 1812]
From: Haslet, Joseph
To: Madison, James


        
          His Excellency, The President of the United States,
          [ca. 6 April 1812]
        
        Intelligence has no doubt reached You Sir, of the demise of Gunning Bedford Judge of the United States Court for the District of Delaware,
        If not my official duty, it comports with my ardent desire for the welfare of the State of Delaware and of the United States, to offer most Respectfully to Your consideration John Fisher Esqr. present Secretary of State, as a Gentleman who in every respect is eminently quallified for the Succession. I hope not to excite the least uneasiness by increasing the number of Applicants nor by proposing a Gentleman who may possibly stand high in opposition to some one who may think he has better claims to your patronage.
        Mr. Fisher is a Man of integrity & legal accomplishments and has mantained for more than Twenty years those republican principals which compose the basis of American Glory. With the highest consideration & Respect I am your obdt. Servt
        
          Joseph Haslet.
        
       